           Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA

DEBORAH FLEMING, GERALD FLEMING;
WILSON FLEMING; ERICA FRANKLIN, in
her individual capacity and as parent of her minor CIVIL ACTION NO.: 19-cv-14512
child, DA’COREY DONALD URSIN; RUTHIE
MATHIS; ALVIN MEYERS; JOANNA                       SECTION:_______________________
MILLER, in her individual capacity and as a
parent of her minor children, ALVIN MEYERS,        JUDGE:_________________________
JR. and DAVION BOYKINS; SAMUEL
MILLER; GENEVA OLINEY; JAMES
OWSLEY; TROY PAYTON; SHAKEMIA
RIDGLEY, in her individual capacity, and as
parent of her minor child, DAISEEN MCGEE;
SAMANTHA ROBINSON; ELIZABETH
RODRIGUE; CRAIG RODRIGUE; DIANNE
SCOTT; MARSHA SCOTT; TREMEYNE
TURNER; VELMA WHITTINGTON; and
SOLOMON WILLIAMS, JR.

     Plaintiffs

VERSUS

LOUISIANA REGIONAL LANDFILL
COMPANY (LRLC), f/k/a IESI LA
LANDFILL CORPORATION; WASTE
CONNECTIONS BAYOU, INC., f/k/a
PROGRESSIVE WASTE SOLUTIONS
OF LA, INC.; WASTE CONNECTIONS
US, INC; APTIM CORP; PARISH OF
JEFFERSON; ABC CORP; DEF CORP;
GHI CORP; JKL CORP; and MNO CORP.,

     Defendants.


                             CONSOLIDATED WITH
            Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 2 of 11



CRAIG GAMBINO, ET AL.,

      Plaintiffs

VERSUS

LOUISIANA REGIONAL LANDFILL
COMPANY, ET AL.,

       Defendants.

                                  CONSOLIDATED WITH


EDWARD RANTZ, ET AL.,

      Plaintiffs

VERSUS

LOUISIANA REGIONAL LANDFILL
COMPANY, ET AL.,

       Defendants.


                              NOTICE OF REMOVAL
                     BY THE WASTE CONNECTIONS DEFENDANTS

       Defendants Louisiana Regional Landfill Company, Waste Connections Bayou, Inc., and

Waste Connections US, Inc. (“Waste Connections Defendants”), hereby remove the consolidated

actions Fleming, et al. v. Louisiana Regional Landfill Company, et al., Docket No. 796-974;

Gambino, et al. v. Louisiana Regional Landfill Company, et al., Docket No. 798-381; and Rantz,

et al. v. Louisiana Regional Landfill Company, et al., Docket No. 800-653 from the 24th Judicial

District Court for the Parish of Jefferson, State of Louisiana, to the United States District Court

for the Eastern District of Louisiana pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, on the

basis of diversity jurisdiction under the Class Action Fairness Action of 2005 (“CAFA”), and as

grounds for the cases’ removal, state the following.

                                                2
                 Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 3 of 11



I.      Procedural and Factual Background

        1.        On July 5, 2019 twenty-five Plaintiffs filed a mass action Petition for Damages

and Injunctive Relief (“Petition”) in the 24th Judicial District Court for the Parish of Jefferson,

State of Louisiana, Division L, styled Deborah Fleming, et al., v. Louisiana Regional Landfill

Company, et al., Case No. 796-974 (“Fleming action”).

        2.        Plaintiffs in the Fleming action allege that Defendants’ failure to properly design,

operate, and maintain the Jefferson Parish Landfill (“Landfill”) has led to the emission of

“harmful and toxic odors and chemicals” that have caused Plaintiffs “substantial loss of the use

and enjoyment of their homes and immoveable property;” have caused physical and mental

harms, such as difficulties breathing, coughing, nausea, burning eyes, ears, noses and throats,

fear, anguish, discomfort and inconvenience; and have caused “diminution in the value of

[Plaintiffs’] homes.” Appx. B, Fleming Petition at 1. 1

        3.        After the Fleming action was filed, counsel for Fleming filed two nearly identical

state court mass actions related to odors from the Landfill:

             •    Gambino, et al. v. Louisiana Regional Landfill Company, et al., Docket No. 798-
                  381, Division “H” (24th JDC, Aug. 15, 2019); and
             •    Rantz, et al. v. Louisiana Regional Landfill Company, et al., Docket No. 800-653,
                  Division “N” (24th JDC, Oct. 22, 2019).
        4.        All three actions contain identical factual allegations regarding Defendants’

purported failure to design, operate, and maintain the Landfill in compliance with applicable

environmental laws, make the same allegations regarding odors emanating from the Landfill, and

seek the same types of damages against the same Defendants.

        5.        On November 12, 2019, in response to a request from counsel for Defendants,

counsel for Plaintiffs consented to the consolidation of the Rantz and Gambino actions with the

1
 The record of the actions being removed is appended to this Notice as Appendix A. For convenience in citation, a
copy of the Petition in the Fleming action is separately appended as Appendix B.

                                                        3
            Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 4 of 11



Fleming action (together the “State Consolidated Action”).         See Appx. C, E-mail from B.

Neuman to M. Brillault (Nov. 12, 2019). This consent expresses Plaintiffs’ intent to try the cases

jointly. See Addison v. Louisiana Reg'l Landfill Co., 398 F. Supp. 3d 4, 13 (E.D. La. 2019)

(plaintiffs’ consent to defendants’ motion to consolidate “expressed Plaintiffs' intent to try the

cases jointly” and triggered CAFA jurisdiction).

       6.      On December 2, 2019, the Waste Connections Defendants, and co-defendants

Jefferson Parish and Aptim Corporation, filed an unopposed motion to consolidate the Fleming

action with the Gambino and Rantz actions pursuant to art. 1561.

       7.      On December 5, 2019, the 24th Judicial District entered orders consolidating the

Gambino and Rantz actions with the Fleming action. Appx. A, part 3 at 84.

       8.      The State Consolidated Action consists of over 125 Plaintiffs, all seeking personal

injury and/or property damages from the Waste Connections Defendants, Jefferson Parish, and

Aptim Corporation related to the alleged emissions of odors from the Landfill.

       9.      Notice of Removal is timely because fewer than 30 days (as calculated under the

Federal Rules of Civil Procedure) have passed since the State Consolidated Action qualified as a

“mass action” and became removable under the Class Action Fairness Act. See 28 U.S.C.

§ 1446(b); Gibson v. Clean Harbors Envtl. Servs., Inc., 840 F.3d 515, 519 (8th Cir. 2016) (“In

the CAFA Context, the thirty-day removal period set forth in § 1446(b)(3) does not begin to run

until the defendant receives from the plaintiff an amended pleading, motion, order, or other paper

from which the defendant can unambiguously ascertain that the CAFA jurisdictional

requirements have been satisfied”) (internal quotations omitted); Dufrene v. Petco Animal

Supplies Stores, Inc., 934 F. Supp. 2d 864, 866 (M.D. La. 2012) (holding removal was not

untimely where plaintiffs increased amount in controversy to exceed jurisdictional threshold).



                                                4
               Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 5 of 11



         10.      Under 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

upon Defendants are attached as Appendix A.

II.      Removal under the Class Action Fairness Act

         11.      This Court has subject matter jurisdiction over the State Consolidated Action

under CAFA. Original jurisdiction in this Court exists under CAFA if: (1) the litigation is a

“class action” as defined by CAFA; (2) “the matter in controversy exceeds the sum or value of

$5,000,000,”; (3) the amount in controversy for at least one plaintiff exceeds $75,000; (4) and

“any member of a class of plaintiffs is a citizen of a State different from any defendant.” 28

U.S.C. §§ 1332(d)(2), (d)(11)(B)(i).

         12.      CAFA defines a “mass action” as “any civil action . . . in which monetary relief

claims of 100 or more persons are proposed to be tried jointly on the ground that the plaintiffs’

claims involve common questions of law or fact, except that jurisdiction shall exist only over

those plaintiffs whose claims in a mass action satisfy the jurisdictional amount requirements

under subsection (a).” 28 U.S.C. § 1332(d)(11)(B)(i). A mass action is deemed a “class action”

removable under CAFA if it otherwise meets the requirements under 28 U.S.C. § 1332(d)(2)–

(10). 28 U.S.C. § 1332(d)(11)(A).

         A.       Minimal diversity.

         13.      Plaintiffs are residents of, and domiciled in, the Parish of Jefferson in the State of

Louisiana. See, e.g., Appx. B, Fleming Petition at 2-3. At least one defendant, Waste

Connections US, Inc. is a Delaware corporation with its principal place of business in The

Woodlands, Texas. See Appx. B, Fleming Petition at 3. 2 Thus, at least one plaintiff is diverse

from at least one defendant in accord with 28 U.S.C. § 1332(d)(2).


2
 Although Plaintiff correctly identifies Waste Connections US, Inc. as a foreign corporation, Plaintiff mistakenly
claims that Waste Connections US, Inc. is authorized to do business in Louisiana.

                                                          5
              Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 6 of 11



        B.      More than 100 Plaintiffs.

        14.     The State Consolidated Action results in a significantly more complex matter than

any of the single actions, in which the claims of all of the more than 125 Plaintiffs are proposed

to be tried jointly. See La. C.C.P. art. 1561 (calling for “consolidation of the actions for trial.”).

        15.     The more than 125 Plaintiffs also allege common questions of law or fact because

they assert identical factual allegations with respect to Defendants’ purported failure to design,

operate and maintain the Landfill, and the odors emanating from the Landfill. They all assert

identical causes of action, and all seek damages from the same set of Defendants.

        16.     Accordingly, the State Consolidated Action meets the definition for a “mass

action” under CAFA. See 28 U.S.C. § 1332(d)(11)(B)(i).

        C.      Amount in controversy.

        17.     CAFA imposes two amount-in-controversy requirements, and the State

Consolidated Action meets both. Original jurisdiction under CAFA exists where “the matter in

controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs” (the

“aggregate amount in controversy”).         28 U.S.C. § 1332(d)(2).        In its notice of removal,

Defendant “need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554

(2014); see also Robertson v. Exxon Mobil Corp., 814 F.3d 236, 240 (5th Cir. 2015) (“[a]

removing defendant can meet its burden of demonstrating the amount in controversy by showing

that the amount is ‘facially apparent’ from the plaintiffs’ pleadings alone … the court [may]

make common-sense inferences about the amount put at stake by the injuries the plaintiffs

claim”).

        18.     In addition, CAFA only provides the court with jurisdiction over those plaintiffs

who satisfy the jurisdictional amount requirement under subsection (a) for diversity jurisdiction,

                                                   6
             Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 7 of 11



requiring the matter in controversy to exceed $75,000, exclusive of interest and costs (the

“individual amount in controversy”). 28 U.S.C. § 1332(d)(11)(B)(i); Robertson v. Chevron USA,

Inc., No. CV 15-874, 2016 WL 3667153, at *2 (E.D. La. July 11, 2016) (Morgan, J.).

       19.     The State Consolidated Action Plaintiffs seek various damages against

Defendants in connection with the purported emission of odors from the Landfill, including loss

of use and enjoyment of their homes, diminution in property value, physical and mental injury—

such as difficulties breathing, coughing, nausea, burning eyes, ears, noses and throats—lost

wages, anxiety and emotional distress, and property damage. See, e.g., Appx. B, Fleming Petition

at § XXVI – XXXIII. Certain Plaintiffs are also seeking additional damages for the cost of

alternative housing, medical testing, and medical monitoring. See, e.g., Appx. B, Fleming

Petition at 13-14.

       20.     Comparable judgments and settlement awards in recent nuisance cases premised

on noxious odors demonstrate that the aggregate amount and the award per plaintiff in such cases

have the potential to be significant. See, e.g., McKiver v. Murphy Brown, LLC No. 7:14-CV-

00180-BR (E.D.N.C. Aug. 31, 2018) (ten plaintiffs in odor nuisance case against hog farm each

received $325,000 award); Jacobs v. Murphy-Brown LLC., No. 7:14-CV-237-BR, 2018 WL

4186009 (E.D.N.C. Aug. 3, 2018) (six plaintiffs in odor nuisance case against hog farm each

awarded between $3.5 million and $5 million in compensatory damages, in addition to punitive

damages three times the actual damages); Babb v. Lee Cnty. Landfill SC, No. 3:10-cv-01724,

2012 WL 1227612 (D.S.C. March 30, 2012) (six plaintiffs in landfill odor nuisance case each

received actual damage awards ranging from $77,500 to $100,000 and an additional $300,000 in

punitive damages).




                                               7
               Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 8 of 11



        21.      The aggregate amount in controversy has been met because of the large number

of Plaintiffs, and the broad and numerous categories of damages sought. In seven consolidated

cases previously removed to the Eastern District of Louisiana under the caption Addison v.

Louisiana Reg'l Landfill Co., No. 19-11133, which are substantively identical to the State

Consolidated Action, the same counsel for Plaintiffs represented to the court that each of the 630

individual plaintiffs in the Addison cases seek damages exceeding $75,000. 3 Applying the

$75,000 per plaintiff damages to the 125 plaintiffs in the State Consolidated Action—who assert

the same claims as the plaintiffs in the consolidated Addison cases—yields nearly $10 million in

alleged damages, far greater than CAFA’s aggregate jurisdictional threshold. See also Robertson

v. Chevron USA, Inc., No. 15-cv-874, 2016 WL 3667153, at *4 (E.D. La. July 11, 2016) (holding

157 plaintiffs’ claims for damage to health and property from exposure to contamination from oil

field pipe more likely than not exceed jurisdictional threshold); DeHart v. BP Am., Inc., No. 09-

CV-0626, 2010 WL 231744, at *1 (W.D. La. Jan. 14, 2010) (holding claims of 118 persons for

physical, mental and emotional injuries associated with airborne radiation exposure met amount-

in-controversy requirement).

        22.      For these reasons, the $5,000,000 jurisdictional amount in controversy

requirement is satisfied. 28 U.S.C. § 1332(d).

        23.      In addition, at least one of the Plaintiffs’ claims exceeds $75,000.00. Robertson v.

Chevron USA, Inc., 2016 WL 3667153, at *7 (holding defendant must only show one plaintiff’s

amount in controversy satisfies jurisdictional amount to meet the individual amount-in-

controversy requirement).




3
 Affidavit of S. Eliza James (Sept. 6, 2019), Addison v. Louisiana Reg'l Landfill Co., No. 19-11133 (E.D. La. 2019),
ECF No. 63-1.

                                                         8
                 Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 9 of 11



           24.      In Fleming, Gambino, and Rantz, Plaintiffs are seeking to recover for physical

and bodily harm. See, e.g., Appx. B., Fleming Petition at § LI.a. In combination with claims for

the cost of alternative housing and diminution in property value, at least one of the Plaintiffs’

claims is likely to exceed the jurisdictional amount. Counsel for the Consolidated State Actions

have previously represented to the court that the substantively identical claims of the individual

plaintiffs in the consolidated Addison actions exceed $75,000 per plaintiff. 4       Moreover, as

outlined above, individual awards in recent nuisance odor cases have exceeded $75,000 per

plaintiff.

           D.       Venue

           25.      The removal of this action to this Court is proper under 28 U.S.C. § 1441(a)

because the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana, where this

action was originally filed, is within the federal judicial district for the Eastern District of

Louisiana.

           26.      Defendant respectfully requests that this Court assume jurisdiction over this

matter and issue such orders and processes as may be necessary to bring before it all the parties

necessary for the trial thereof.

           27.      Defendant will file a true and correct copy of this Notice of Removal with the

Clerk of the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana.

Defendant has also served Plaintiffs’ counsel with a copy of this Notice of Removal.




4
    S. Eliza James Affidavit, supra note 3.

                                                   9
           Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 10 of 11



       WHEREFORE, The Waste Connections Defendants hereby remove the State

Consolidated Actions, from the 24th Judicial District Court for the Parish of Jefferson, State of

Louisiana, Division J, to this Court pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453.

       Dated: December 11, 2019

                                            Respectfully submitted,

                                            BRADLEY MURCHISON KELLY & SHEA LLC


                                            By:     /s/ David R. Taggart
                                                    David R. Taggart
                                                    Louisiana Bar Roll No. 12626

                                            401 Edwards Street, Suite 1000
                                            Shreveport, Louisiana 71101
                                            Telephone: (318) 227-1131
                                            Facsimile: (318) 227-1141

                                            Michael C. Mims
                                            Louisiana Bar Roll No. 33991
                                            1100 Poydras St., Suite 2700
                                            New Orleans, Louisiana 70163
                                            Telephone: (504) 596-6300
                                            Fax: (504) 596-6301

                                            BEVERIDGE & DIAMOND, P.C.

                                            James B. Slaughter (pro hac vice to be submitted)
                                            1350 I Street, N.W., Suite 700
                                            Washington, DC 20005
                                            (202) 789-6000

                                            Megan R. Brillault (pro hac vice to be submitted)
                                            Michael G. Murphy (pro hac vice to be submitted)
                                            John H. Paul (pro hac vice to be submitted)
                                            477 Madison Avenue, 15th Floor
                                            New York, NY 10022
                                            (212) 702-5400

                                            Counsel for Waste Connections Defendants




                                               10
           Case 2:19-cv-14512 Document 1 Filed 12/11/19 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that I have, on this 11th day of December, 2019, served a copy of the

foregoing pleading upon all counsel of record by electronic mail.


                                             /s/ David R. Taggart
                                                OF COUNSEL




                                               11
